|!JOINT MOTION TO DISMISS
NOW INTO COURT, through undersigned counsel, come plaintiffs, Michael J. Dupre and Della Dupre, defendants, International Helicopter Transport, Inc. and McDer-mott Incorporated, appearing through undersigned counsel, and upon advising the Court that this matter has been fully and finally compromised and settled as to all claims set forth herein, including any and all incidental claims filed by the defendants against each other, move this Court for an Order dismissing with prejudice the plaintiffs’ and McDer-mott Incoporated’s Writs of Certiorari, each party to bear its own costs.
__|2PRDER
Considering the foregoing Joint Motion to Dismiss:
IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above entitled and numbered cause, including all incidental demands, be and the same is hereby DISMISSED, with prejudice, each party to bear its own costs.
/s/ Harry T. Lemmon JUSTICE